20-11133-mg            Doc 162       Filed 05/26/20 Entered 05/26/20 16:08:26                      Main Document
                                                  Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    -----------------------------------------------------------------x
                                                                     :
    In re:                                                           :   Chapter 11
                                                                     :
    AVIANCA HOLDINGS S.A., et al.,1                                  :   Case No. 20-11133 (MG)
                                                                     :
                                        Debtors.                     :   (Jointly Administered)
                                                                     :
    -----------------------------------------------------------------x

                    ORDER PURSUANT TO SECTIONS 363(B) AND 105(A)
                  OF THE BANKRUPTCY CODE AUTHORIZING DEBTORS
               TO PAY CERTAIN OBLIGATIONS OF AVIANCA PERU ENTITIES

           Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

debtors-in-possession (the “Debtors”), seeking entry of an order pursuant to sections 363(b) and

105(a) of the Bankruptcy Code authorizing, but not directing, the Debtors to pay certain employee

obligations, and other liquidation-related expenses of non-Debtor Avianca Peru S.A. and its

affiliates, all as described more fully in the Motion; and the Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the




1
       The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
       applicable), are as follows: Avianca Holdings S.A. (N/A); Aero Transporte de Carga Unión, S.A. de C.V. (N/A);
       Aeroinversiones de Honduras, S.A. (N/A); Aerovías del Continente Americano S.A. Avianca (N/A); Airlease
       Holdings One Ltd. (N/A); America Central (Canada) Corp. (XX-XXXXXXX); America Central Corp. (XX-XXXXXXX);
       AV International Holdco S.A. (N/A); AV International Holdings S.A. (N/A); AV International Investments S.A.
       (N/A); AV International Ventures S.A. (N/A); AV Investments One Colombia S.A.S. (N/A); AV Investments
       Two Colombia S.A.S. (N/A); AV Taca International Holdco S.A. (N/A); Avianca Costa Rica S.A. (N/A); Avianca
       Leasing, LLC (XX-XXXXXXX); Avianca, Inc. (XX-XXXXXXX); Avianca-Ecuador S.A. (N/A); Aviaservicios, S.A.
       (N/A); Aviateca, S.A. (N/A); Avifreight Holding Mexico, S.A.P.I. de C.V. (N/A); C.R. Int’l Enterprises, Inc. (59-
       2240957); Grupo Taca Holdings Limited (N/A); International Trade Marks Agency Inc. (N/A); Inversiones del
       Caribe, S.A. (N/A); Isleña de Inversiones, S.A. de C.V. (N/A); Latin Airways Corp. (N/A); Latin Logistics, LLC
       (XX-XXXXXXX); Nicaraguense de Aviación, Sociedad Anónima (Nica, S.A.) (N/A); Regional Express Américas
       S.A.S. (N/A); Ronair N.V. (N/A); Servicio Terrestre, Aereo y Rampa S.A. (N/A); Servicios Aeroportuarios
       Integrados SAI S.A.S. (XX-XXXXXXX); Taca de Honduras, S.A. de C.V. (N/A); Taca de México, S.A. (N/A); Taca
       International Airlines S.A. (N/A); Taca S.A. (N/A); Tampa Cargo S.A.S. (N/A); Technical and Training Services,
       S.A. de C.V. (N/A). The Debtors’ principal offices are located at Avenida Calle 26 # 59 – 15 Bogotá, Colombia.
2
       Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
20-11133-mg       Doc 162     Filed 05/26/20 Entered 05/26/20 16:08:26              Main Document
                                           Pg 2 of 3



Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated January 31, 2012; and it appearing that venue of these chapter 11 cases

and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper

and adequate notice of the Motion has been given and that no other or further notice is necessary;

and upon the Motion and the Declaration of Lucia Avila in support of the Motion; and upon the

statements of counsel in support of the relief requested in the Motion at the hearing before the

Court; and all of the proceedings had before the Court; and this Court having determined that the

relief requested in the Motion is in the best interests of the Debtors, their estates, their creditors

and other parties-in-interest; and after due deliberation thereon; and good and sufficient cause

appearing therefor,

IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED and approved to the extent provided herein.

       2.      The Debtors are hereby authorized, but not directed, to pay, in their sole discretion,

the Peru Employee Obligations and any other costs associated with the liquidation of the Peru

Entities up to an aggregate cap of $7 million.

       3.      Authorization to pay and/or honor all Peru Employee Obligations shall not affect

the Debtors’ or their affiliates’ rights to contest the amount or validity of any Peru Employee

Obligations, including any amounts that may be due to any taxing authority.

       4.      The Debtors shall not make any payments (i) on account of the Peru Employee

Obligations or other liquidation expenses of the Peru Entities without notice to the Committee, or

(ii) on account of the Peru Employee Obligations more than 24 hours prior to the expiration of the

applicable Grace Period without the consent of the Committee.



                                                 -2-
20-11133-mg        Doc 162     Filed 05/26/20 Entered 05/26/20 16:08:26             Main Document
                                            Pg 3 of 3



         5.      Nothing contained in this Order or the Motion shall constitute a rejection or

assumption by the Debtors of any executory contract or unexpired lease.

         6.      Notwithstanding the relief granted herein and any actions taken hereunder, nothing

herein shall create, nor is anything herein intended to create, any rights in favor of, or enhance the

status of any claim held by, any party.

         7.      Notwithstanding any applicability of Bankruptcy Rule 6004, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

         8.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief requested in this Order.

         9.      This Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or related to the implementation of this Order.




IT IS SO ORDERED.

Dated:        May 26, 2020
              New York, New York

                                                _____   Martin Glenn____________
                                                       MARTIN GLENN
                                                United States Bankruptcy Judge




                                                 -3-
